Citation Nr: 1634467	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  15-45 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is now with the VA RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND that follows the ORDER of this decision.


FINDING OF FACT

The Veteran's bilateral knee disability did not have onset during his active service and was not caused by his active service.


CONCLUSION OF LAW

The criteria for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim was filed as a Fully Developed Claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  Thus, the Board finds that the duty to notify the Veteran has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  A search of VA treatment records reflects the Veteran has not received any VA medical treatment.  While the Veteran is in receipt of Social Security Administrative payments, those are based on age and not disability.  The Veteran has not submitted or identified any private treatment records with respect to his claim.  To the extent available, the Veteran's service treatment records, consisting of a single January 1958 separation examination report, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's complete service treatment records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran was provided with a November 2015 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examiner provided a well-reasoned, adequate medical opinion, which was based on a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran declined the opportunity provide testimony at a hearing before the Board in his December 2015 VA Form 9.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be presumed for arthritis if the arthritis manifested to a compensable degree during the one year following separation from service, even if no arthritis were shown during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  


Factual Background and Analysis

On his September 2014 claim form, the Veteran contended that his bilateral knee problems were caused by his duties as a paratrooper during service.  In his September 2015 Notice of Disagreement the Veteran reported that his knees "took the punishment" when he made over four dozen parachute jumps while on active duty.  He stated some jumps were harder than others because of equipment weight, uneven ground, or less than ideal wind and weather conditions.  In his December 2015 VA Form 9, the Veteran stated that injuries had to be severe before you could go to sick call and that aches and pains were endured.  The Veteran's DD-214 reflects he received the Parachute Badge and attended Airborne School in Japan from September to October 1955.

Although the Veteran's complete service treatment records are unavailable, his January 1958 exit examination does not show any complaints of a knee problem and examination of the knees was normal.

At a November 2015 VA examination, the examiner diagnosed bilateral degenerative arthritis of the knees.  The Veteran informed the examiner his knees had been hurting for the past 20 years and that they both started hurting around the same time.  He reported experiencing pain over his entire knees and underwent an arthroscopy of the right knee to "clean things out" 20 years ago.  He stated he injured his right knee at work when he twisted it cleaning the back of a salt truck and denied any left knee injuries; he also specifically denied any in-service knee injuries.  The Veteran reported receiving treatment from his primary care physician and denied seeing an orthopedic doctor.  The Veteran retired from his job with the city in 2000, where he operated heavy equipment and performed tree work since separating from service.  He indicated he now worked security, which required him to be on his feet all day long for the past 11 years.  

The examiner opined that the Veteran's bilateral knee disability was less likely as not (less than 50 percent probability) related to his active service.  The examiner acknowledged the Veteran's multiple parachute jumps while in service, yet pointed out that the Veteran did not begin to experience knee pain until 20 years ago, around 1985, which is approximately 27 years following separation from active duty service.  In support of the negative opinion, the examiner cited to medical literature which noted that the Veteran had risk factors for osteoarthritis, such as advanced age, previous injury to his right knee, and occupational history consisting of heavy labor for 40 years.

In a July 2016 informal hearing presentation the representative indicated that "[t]here appears to be some question as to the knees being injured in service," and noted that there was a "big difference between asking if you hurt your knees/did your knees hurt versus did you go to sick call for them."  The representative acknowledged that there is a general aversion of combat arms troops going to sick call because apart from the prestige of the position, jump pay was a huge incentive not to go.

Following a thorough review of the evidence of record, the Board finds service connection for a bilateral knee disability is not warranted because there is no competent and probative evidence linking the Veteran's bilateral knee disability to his service.  First, the evidence does not show that his arthritis manifested to a compensable degree within one year of separation from service so the presumptive provisions enumerated above are not applicable.  

Second, although the Veteran and his representative noted a general aversion to going to sick call and indicated that no one went for "aches and pains," the Veteran specifically denied any in-service knee injuries or problems at his VA examination.  Moreover, the Veteran acknowledged that his knees did not begin hurting him until approximately 27 years following separation from active duty.  The passage of many years between separation from active service without symptoms weighs against the claim.

Finally, the Board finds the November 2015 VA medical opinion finding no nexus between the Veteran's current bilateral knee disability and his service to be highly probative as it was based on a clinical examination of the Veteran, a review of the evidence of record, consideration of the Veteran's lay statements, and founded in generally accepted medical principles.

The Board has considered the Veteran's lay statements and acknowledges that he is competent to report symptoms he experienced because this requires only personal knowledge.  Here, though, what is at issue is a complex matter - whether a condition manifesting many years after an event is due to the event.  The matter is not simple and is not one that can be addressed solely on the basis of one's own senses.  While the Veteran may sincerely believe that his bilateral knee disability is related to service, the record does not suggest he, as a layperson, is competent to make that determination.  On the other hand, such competent evidence concerning the etiology of the Veteran's bilateral knee disability has been provided by a qualified medical professional who reviewed and considered the evidence of record and the Board finds this evidence to be the most probative.

The preponderance of evidence is against a finding that the Veteran's current bilateral knee disability is due to his active duty service and service connection must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran claims he has a hearing loss disability as a result of his work as a light machine gunner during active duty service.  In his September 2015 Notice of Disagreement, the Veteran indicated he trained on an M-1 rifle, .45 caliber side arm, and M60 air-cooled machine gun and that he believed constant firing range training was the cause of his hearing loss.  He stated his post-service employment was not in a constantly noisy environment.  The Veteran's DD-214 documents his military occupational specialty (MOS) as light weapons infantry.  The job title light weapons infantry is not included on the Department of Defense's Duty MOS Noise Exposure Listing; however this list does reflect that for the MOS of infantryman, exposure to hazardous noise is "highly probable," and therefore, exposure to acoustic trauma is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010).

The Veteran was afforded a November 2015 VA examination and the audiologist diagnosed bilateral sensorineural hearing loss and found it was less likely as not (less than 50 percent probability) that his bilateral hearing loss disability was due to active service because his January 1958 discharge audiogram was normal bilaterally, and according to the Institute of Medicine, based on current knowledge of cochlear physiology, there was no scientific basis for the existence of delayed-onset hearing loss.  The examiner also noted that the Veteran reported a history of post-service occupational noise exposure.

Prior to November 1, 1967, audiometric results were usually reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Accordingly, it is presumed the results of the Veteran's January 1958 audiometric evaluation were recorded using ASA standards.  It does not appear the November 2015 VA examiner considered that the January 1958 results were in ASA standards as opposed to ISO-ANSI standards.  The values listed for the frequencies (in Hz) 500, 1000, 2000, and 4000 were (in dB) 5, 0, 2 and 10 for the right ear and 5, 5, 0, and 10 for the left ear; at the respective frequencies.  Converted to ISO, the values are 20, 10, 10, and 15 for the right ear and 20, 15, 10,, and 15 for the left ear; at the respective frequencies.

In light of the foregoing, the Board finds the November 2015 audiological examination is not adequate for resolution of the Veteran's hearing loss claim.  Therefore, a remand is required in order to afford the Veteran an examination and opinion that adequately addresses the etiology of his current bilateral hearing loss disability.  Barr, 21 Vet. App. at 311 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA audiological examination to determine whether his bilateral hearing loss disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.

Prior to providing any medical opinion, the examiner must convert the January 1958 in-service audiometric findings from ASA units to ISO-ANSI units and must include the results of these conversions in the medical examination report in order to facilitate data comparison.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability began in service, was caused by service, or is otherwise related to service.

The examiner must be informed that the Veteran's complete service treatment records are unavailable and that the only service treatment record available is the January 1958 separation examination.

A complete rationale must be provided for any opinion rendered.  The examiner may not rely solely on the absence of hearing loss in service or at separation from service as the basis for a negative opinion.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the he or she must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


